DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance:  The prior art fails to disclose or render obvious the claimed combination including an engine closed-loop control unit configured to control operation of the engine block, wherein: the engine closed-loop control unit is configured to be prescribed a target value (NOxTar) for a NOx average value (NOx) of the NOx proportion or component of the exhaust gases, that occurs in relation to a predeterminable or predetermined period of time (tav) at a discharge from the exhaust gas aftertreatment apparatus; the engine closed-loop control unit is configured at least in one operating mode to continuously calculate a NOx reference value (NOx,Ref(t)) for the catalytic converter closed-loop control having regard to already emitted NOx proportions or components and the predeterminable or predetermined target value (NOxTar), wherein the NOx reference value is so selected that at the end of a predeterminable or predetermined period of time (tav) the predeterminable or predetermined target value (NOxTar) results at the discharge of the exhaust gas aftertreatment apparatus; and the calculated NOx reference value (NOx,Ref(t)) is fed to the catalytic converter closed-loop control as an NOx setpoint value.


Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of seven patents:
	Surnilla et al. (Pat. No. 6684631), Fisher et al. (Pat. No. 2013/0074817), Zanetti et al. (Pub. No. 2011/0283678), Rusch et al. (Pat. No. US 2018/0202338), Handler et al. (Pub. No. 2011/0146239), Upadhyay et al. (Pat. No. 9080488), and Schoenthaler et al. (Pat. No. 2009/0044612), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        March 11, 2022